Citation Nr: 1244162	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  05-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent for tension headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to February 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which continued a 10 percent rating assigned for tension headaches.  The rating was subsequently increased to 30 percent effective August 25, 2004, the date of receipt of the claim for an increased rating.  See August 2005 rating decision.  

The Veteran testified at a personal hearing before the Board in June 2009.  A transcript is of record.  In September 2009, the Board denied a rating in excess of 30 percent for tension headaches.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In an August 2011 Memorandum Decision, the Court vacated the Board decision and remanded the appeal for further development and adjudication.  The Board thereafter remanded the claim in April 2012 for additional development.  

The issue of entitlement to service connection for a neck disability was previously referred by the Board in September 2009, but there is no indication that the Agency of Original Jurisdiction (AOJ) has taken any action on that claim.  The issues of entitlement to service connection for coronary artery disease, hypertension, cerebrovascular disease, and a kidney condition have also been raised by the record, see November 2012 written brief presentation, but have not been adjudicated by the AOJ.  The Board does not have jurisdiction over any of these claims and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The claim was remanded by the Board in April 2012 in order for additional development to be completed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded the claim in order for the AMC to request all records of VA outpatient and inpatient medical care since June 2007 from VA facilities in Milwaukee and from the nearest VA facility to the Veteran's winter residence in Mesa, Arizona.  Review of the claims folder reveals that records from the Milwaukee VAMC were requested by the AMC and associated with the Veteran's Virtual VA claims folder, but there is no indication that any request was made to any VA facilities in Arizona.  This must be rectified on remand.  

The Board also remanded the claim in order for a VA examination for headaches and residuals of a traumatic brain injury (TBI) to be conducted.  The Board noted that a TBI examination was needed since service connection was predicated on the Veteran's reports of head trauma in service from a hard parachute jump landing and a fall from an off-road vehicle.  See February 2002 rating decision.  The Board specifically stipulated that the examination must include an assessment of the Veteran's symptoms using the characteristics and standards of 38 C.F.R. § 4.124a, Diagnostic Code 8045.  See April 2012 Remand instruction number 3(c).  The Board clearly indicated that the requested examinations could be performed concurrently by the same qualified physician if appropriate.  

Review of the claims folder reveals that a headaches Disability Benefits Questionnaire (DBQ) was completed in May 2012.  There is no indication that a separate TBI examination was performed or that any findings specific to a TBI were discussed in the May 2012 headaches DBQ.  There is also no indication that an assessment of the Veteran's symptoms using the characteristics and standards of 38 C.F.R. § 4.124a, Diagnostic Code 8045, which the Board specifically stipulated must occur in the remand instructions, was conducted.  These deficiencies must be rectified on remand.  

As the claim is being remanded for the foregoing reasons, the Board finds that additional VA treatment records from the Milwaukee facility should be obtained and the Veteran should again be asked to identify any further treatment for headaches by Dr. K.L.B. since October 2007 and from the Mayo Clinic System since March 2009.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the Veteran's complete treatment records from the VA facility nearest to his winter residence in Mesa, Arizona.  If the requested records cannot be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain the Veteran's treatment records from the Milwaukee VAMC, dated since January 2012.  

3.  Request that the Veteran identify any further treatment for headaches by Dr. K.L.B. since October 2007 and from the Mayo Clinic System since March 2009.  If any treatment is identified, request that the Veteran authorize the release of relevant records, and if authorized, request these records and associate them with the claim file. 

4.  When the foregoing development has been completed, schedule the Veteran for a TBI examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies are to be performed.  

a. The examiner must assess the Veteran's symptoms as residuals of a TBI using the characteristics and standards of 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

b. The examiner must also assess the Veteran's reports of the frequency of all attacks and the frequency of those attacks that cause extreme exhaustion and powerlessness; must discuss the pathology of the disorder including any appropriate imaging studies and how it corresponds with the Veteran's reported symptoms; and must differentiate, if possible, symptoms that arise from vascular disorders from those that are residuals of head injuries.  The examiner must indicate if it is not possible to differentiate between symptomatology.  

c. Lastly, the examiner must provide an opinion as to whether the Veteran's headache disorder, standing alone and without consideration of age, 
      
i. is productive of severe economic inadaptability and 

ii. whether it precludes all forms of substantially gainful employment, driving an automobile, traveling outside the home, or other independent activities of daily living. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


